Citation Nr: 1519378	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-44 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for type II diabetes mellitus, including as secondary to service-connected posttraumatic stress disorder.  

6.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009, May 2013, and April 2014 rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The April 2009 rating decision denied service connection for hypertension, hearing loss and type II diabetes mellitus.  The May 2013 rating decision granted service connection for PTSD, rated 70 percent, effective January 5, 2012.  And the April 2014 rating decision, in part, denied entitlement to a TDIU rating.  

In April 2015 correspondence, the Veteran's representative raised the matter of entitlement to service connection for pes planus, but such has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of service connection for hearing loss (on de novo review), diabetes, an initial increased rating for PTSD, and a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 1991 rating decision denied the Veteran service connection for high blood pressure, based essentially on findings that such disability was not shown; such decision was continued in February 1993, January 1994, February 1995, August 2002, October 2004, and December 2005 rating decisions.  

2.  Evidence received since the December 2005 rating decision denying service connection for hypertension, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for hypertension, and raises a reasonable possibility of substantiating the claim.  

3.  An unappealed February 1993 rating decision denied the Veteran service connection for hearing loss, based essentially on findings that such disability was not shown; such decision was continued in January 1994 and August 2007 rating decisions.  

4.  Evidence received since the August 2007 rating decision denying service connection for hearing loss, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for hearing loss, and raises a reasonable possibility of substantiating the claim.  

5.  The Veteran's hypertension had its onset during service.  


CONCLUSIONS OF LAW

1.  The October 1991, February 1993, January 1994, February 1995, August 2002, October 2004, and December 2005 rating decisions denying the claim for service connection for hypertension are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The February 1993, January 1994 and August 2007 rating decisions denying the claim for service connection for hearing loss are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

4.  New and material evidence has been received to reopen the claim of service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

5.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of service connection for hypertension and hearing loss, and awards service connection for the underlying claim of service connection for hypertension.  As such, no discussion of VA's duty to notify and assist is necessary regarding those matters.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted  by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Hypertension - New and Material Analysis

Historically, an October 1991 rating decision denied the Veteran's claim for service connection for high blood pressure, based on findings that he had no such disability.  Such decision was continued in February 1993, January 1994, February 1995, August 2002, October 2004, and December 2005 rating decisions.  The Veteran did not appeal the decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the October 1991, February 1993, January 1994, February 1995, August 2002, October 2004, and December 2005 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for hypertension was received in March 2008.  

Since the October 1991, February 1993, January 1994, February 1995, August 2002, October 2004, and December 2005 rating decisions, the Veteran submitted additional evidence, including VA treatment records showing diagnoses of hypertension, as well as continued treatment for such disability.  This evidence is new, in that it was not previously of record at the time of the October 1991, February 1993, January 1994, February 1995, August 2002, October 2004, and December 2005 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for hypertension.  

Hearing Loss - New and Material Analysis

Historically, a February 1993 rating decision denied the Veteran's claim for service connection for hearing loss, based on findings that he had no such disability.  Such decision was continued in January 1994 and August 2007 rating decisions.  The Veteran did not appeal the decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the February 1993, January 1994, and August 2007 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for hearing loss was received in March 2008.  

Since the February 1993, January 1994, and August 2007 rating decisions, the Veteran submitted additional evidence, including VA treatment records and a January 2009 VA examination report, showing bilateral hearing loss, as well as the Veteran's complaint of having hearing difficulty since service.  This evidence is new, in that it was not previously of record at the time of the February 1993, January 1994, and August 2007 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for hearing loss.  

Hypertension - Service Connection Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The Veteran has a current diagnosis of hypertension.  See, e.g., November 2001 VA treatment record.  His service treatment records reflect a number of elevated blood pressure readings, including January 1991 report of medical examination which found his blood pressure was 158/79.  On January 1991 report of medical history, a diagnosis of hypertension was provided, although it was indicated he had received no treatment for the disability.  

Post-service treatment records reveal ongoing treatment and a continued diagnosis of hypertension, as early as November 2001.  

Given the service treatment records showing elevated blood pressure in service, as well as the diagnosis of hypertension on January 1991 service examination, and his current diagnosis of hypertension, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim of service connection for hypertension is reopened.  

New and material evidence having been received, the claim of service connection for hearing loss is reopened, and to this extent only, the appeal is granted.  

Service connection for hypertension is granted.  




REMAND

Regarding the claim of service connection for hearing loss, the Veteran's personnel records show that his duties and primary occupational specialty was heavy construction equipment operator.  Hence, exposure to acoustic trauma during service is conceded.  In addition, the evidence shows bilateral hearing loss according to VA standards under 38 C.F.R. § 3.385.  See January 2009 VA examination report.  Notably, the January 2009 VA examiner opined that it was less likely as not the Veteran's hearing loss was due to noise exposure in the military because the hearing loss did not manifest in service or to a compensable degree within a year of service.  However, the Veteran has consistently stated that his hearing loss since his separation from service.  See, e.g., October 2007 VA treatment record.  Notably, in an October 2007 VA treatment record, it was opined that the Veteran's hearing loss was secondary to severe eustachian tube dysfunction.  His service treatment records include a July 1988 report noting his complaint of right ear pain, and that his ear feels plugged up.  Based on a review of the evidence of record, the Board finds that this matter must be remanded for a new VA examination, to include consideration of the Veteran's complaint of hearing loss since service, and his complaint of right ear pain in his service treatment records.  

Regarding the claim of service connection for type II diabetes mellitus, in April 2015 correspondence, the Veteran's representative raised the theory that the diabetes was secondary to the Veteran's service-connected PTSD.  All potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  In addition, the Veteran should be provided a medical examination to obtain a medical opinion as to the etiology of the Veteran's type II diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, any pertinent VA treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  In this regard, the Board notes that in an April 2007 VA treatment record, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits.  Any medical records considered in connection with his claim for SSA benefits are clearly relevant to the claims on appeal.  As such, the Board must remand the case to obtain SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

A May 2013 rating decision granted service connection for PTSD, rated 70 percent, effective from January 5, 2012, and an April 2014 rating decision, in part, continued the initial 70 percent rating for PTSD and denied entitlement to a TDIU rating.  In April 2015 correspondence, the Veteran's representative filed what can be construed as a notice of disagreement regarding these matters.  The AOJ has not yet issued the Veteran a statement of the case (SOC) with respect to these issues, or at least one is not included in the record currently before the Board.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a SOC addressing the claims of entitlement to service connection for an initial increased rating for PTSD, and entitlement to a TDIU rating, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  The AOJ should thereafter only return to the Board those issues for which the Veteran perfects his appeal by filing a timely substantive appeal.  

2. Send the Veteran an appropriate notice letter addressing the information and evidence necessary to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310 for his diabetes mellitus.  

3. The RO should physically or electronically associate with the claims file updated VA treatment records.  
4. The RO should secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on a claim for SSA disability benefits.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).   

5. Upon completion of the above, afford the Veteran an appropriate VA examination regarding the nature and etiology of his diabetes mellitus.  The examiner must opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus is related to or had its onset in service.  

The examiner must also provide an opinion as to whether it is at least as likely as not that his diabetes was caused or aggravated by his service-connected PTSD.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  
		
6. Schedule the Veteran for a VA audiological examination to be conducted by an otolaryngologist who must review the claims file.  All appropriate tests and studies are to be conducted.  

After review the claims file and examining the Veteran (including eliciting a detailed history), the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss is related to or had its onset during service.  

In providing the opinion, the examiner is asked to address the complaint of right ear pain in the service treatment records, and whether it is at least as likely as not such could be an early manifestation of the Veteran's eustachian tube dysfunction, and if so, whether it is at least as likely as not such eustachian tube dysfunction caused his hearing loss.  

The examiner should also comment on the likelihood that the conceded acoustic trauma during service, from being a construction equipment operator, resulted in damage to auditory hair cells, even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If it is found that auditory hair cell damage is a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  In answering these questions, it is asked that the examiner consider and comment on the impact, if any, of the research conducted by Dr. Sharon G. Kujawa.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

7. Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


